              Case 19-59412-pwb                        Doc 31       Filed 11/18/19 Entered 11/18/19 11:26:47                              Desc Main
                                                                    Document     Page 1 of 9
 Fill in this information to identify your case:

 Debtor 1              Matthew                                        Byrd
                       First Name               Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)   First Name               Middle Name           Last Name                                Check if this is an amended plan, and
                                                                                                                list below the sections of the plan that
                                                                                                                have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                sections not listed below will be
                                                                                                                ineffective even if set out later in this
 Case number           19-59412-PWB                                                                             amended plan.
 (if known)
                                                                                                                         §§ 3.1; 3.5; 4.3




Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                               indicate that the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy
                               Code, local rules and judicial rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.
To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                               Check if applicable.
                                The       plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set
                                     out in § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.
                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.
                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).
                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.
                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.



                                            A limit on the amount of a secured claim, that may result in a partial
                                    § 1.1
                                            payment or no payment at all to the secured creditor, set out in § 3.2           Included              Not Included

                                            Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                    § 1.2
                                            security interest, set out in § 3.4                                              Included              Not Included


                                    § 1.3   Nonstandard provisions, set out in Part 8                                        Included              Not Included
        Case 19-59412-pwb                 Doc 31       Filed 11/18/19 Entered 11/18/19 11:26:47                            Desc Main
                                                       Document     Page 2 of 9
Debtor Matthew Byrd                                                                                     Case number 19-59412-PWB

  Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1 Regular Payments to the trustee; applicable commitment period.

       The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

       Check one:       36 months             60 months
       Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

       The debtor(s) will pay $200.00 per month for the applicable commitment period. If the applicable commitment period is 36
       months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not
       to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior
       to the expiration of the applicable commitment period, no further Regular Payments will be made.

       Check if applicable.

           The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
            reproduced. Insert additional lines as needed for more changes.):
        Beginning on            The Regular Payment               For the following reason (insert reason for change):
        (insert date):          amount will change to
                                (insert amount):

        February, 2022             $591.00    per   month          NFS car payment ends
        September, 2022            $920.00    per   month          NFS car payment ends

§ 2.2 Regular Payments; method of payment.

       Regular Payments to the trustee will be made from future income in the following manner:

       Check all that apply.

           Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
            trustee the amount that should have been deducted.
           Debtor(s) will make payments directly to the trustee.
           Other (specify method of payment):

§ 2.3 Income tax refunds.

       Check one.

           Debtor(s) will retain any income tax refunds received during the pendency of the case.
           Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
            filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
            commitment period for tax years 2019, 2020 and 2021 , the amount by which the total of all of the income tax refunds received
            for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a debtor in
            this case, “tax refunds received” means those attributable to the debtor.
           Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.

       Check one.

           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5 [Intentionally omitted.]

§ 2.6 Disbursement of funds by trustee to holders of allowed claims.

       (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
       allowed claims as set forth in §§ 3.2 and 3.3.

       (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse
       Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
       claims as follows:

         (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
         disburse all available funds from Regular Payments in the following order:

             (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, §
             3.3, and orders of the Bankruptcy Court;

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                        Page 2 of 9
        Case 19-59412-pwb                 Doc 31        Filed 11/18/19 Entered 11/18/19 11:26:47                           Desc Main
                                                        Document     Page 3 of 9
Debtor Matthew Byrd                                                                                      Case number 19-59412-PWB
             (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

             (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4;
             on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2;
             and on executory contracts and unexpired leases as set forth in § 6.1; and

             (D) To pay claims in the order set forth in § 2.6(b)(3).

         (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after
         confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All
         available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

             (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§
             3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support
             obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory
             contracts and unexpired leases as set forth in § 6.1;

             (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the
             debtor's attorney's fees, expenses, and costs; and

             (C) To pay claims in the order set forth in § 2.6(b)(3).

         (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in
         the following order:

             (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

             (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the
             debtor's attorney's fees, expenses, and costs;

             (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4;
             on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in §
             5.2 and executory contracts and unexpired leases as set forth in § 6.1;

             (D) To pay other Allowed Secured Claims as set forth in § 3.6;

             (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
             obligations; and

             (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
             unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be
             disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement
             on these claims will be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro
             rata to the creditors in the class.

         (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received
         from the debtor(s) as Regular Payments.

  Part 3:       Treatment of Secured Claims

§ 3.1 Maintenance of payments and cure of default, if any.

       Check one.

           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

           Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
            current contractual installment payments on the secured claims listed below, with any changes required by the applicable contract
            and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing
            arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
            If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
            orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
            will no longer be treated by the plan.
             Name of creditor                                Collateral                Estimated amount of Interest rate on           Monthly plan
                                                                                       arrearage (if any)         arrearage (if       payment on
                                                                                                                  applicable)         arrearage

             Deutsche Bank                                 118 Mitchell Rd.         $5,505.00                 0%                   $15.00 step to
                                                                                                                                   $400.00 in
                                                                                                                                   August, 2022

             Eagles Landing Community Assoc.               110 Cottonwood Place $510.00                       0%                   $25.00


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                        Page 3 of 9
        Case 19-59412-pwb                  Doc 31        Filed 11/18/19 Entered 11/18/19 11:26:47                                Desc Main
                                                         Document     Page 4 of 9
Debtor Matthew Byrd                                                                                          Case number 19-59412-PWB
             Windsong Plantation                             110 Cottonwood Place $2,588.00                        0%                    $50.00

§ 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3 Secured claims excluded from 11 U.S.C. § 506.

       Check one.

           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4 Lien avoidance.

       Check one.

           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5 Surrender of collateral.

       Check one.

           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

           The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
            request(s) that, upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
            stay under § 1301 be terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed
            unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will
            be made, and all secured claims based on the collateral will not otherwise be treated by the plan.
             Name of creditor                                                Collateral

            JP Morgan Chase                                                     110 Cottonwood Place

§ 3.6 Other Allowed Secured Claims.

       A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest
       at the rate of 5.5 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party
       in interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if
       modification of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien
       pursuant to 11 U.S.C. § 522(f), if applicable.

       If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the
       secured claim will be treated as an unsecured claim under Part 5 of this plan.

       The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

       (a) payment of the underlying debt determined under nonbankruptcy law, or

       (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
       U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1 General.

       Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
       regardless of whether it is listed in § 4.4.

§ 4.2 Trustee's fees.

       Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3 Attorney's fees.

       (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
       $ 4,560.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
       Order 22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

       (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the
       extent set forth in the Chapter 13 Attorney's Fees Order.

       (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in
       § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                              Page 4 of 9
        Case 19-59412-pwb                  Doc 31       Filed 11/18/19 Entered 11/18/19 11:26:47                               Desc Main
                                                        Document     Page 5 of 9
Debtor Matthew Byrd                                                                                        Case number 19-59412-PWB
       (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth
       in § 4.3(a).

       (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 50.00 per month from Regular
       Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

       (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
       debtor(s) the amount of $ 2,810.00 , not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the
       attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver,
       from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

       (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
       $ 2,810.00 , not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set
       forth in the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the
       maximum amount within 14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable
       provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

       (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
       debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

       (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available,
       any allowed fees, expenses, and costs that are unpaid.

§ 4.4 Priority claims other than attorney's fees.

           None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

       (a) Check one.

           The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
            reproduced.

       (b) The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

             Name and address of creditor                                                                        Estimated amount of claim

             Georgia Department of Revenue                                                                       $1,300.00
             1800 Century Blvd, NE, Ste 9100
             Atlanta, GA 30345

             Internal Revenue Service                                                                            $5,500.00
             401 W. Peachtree St NW
             Stop 334-D
             Atlanta, GA 30308-3539


  Part 5:       Treatment of Nonpriority Unsecured Claims

§ 5.1 Nonpriority unsecured claims not separately classified.

       Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these
       claims will receive:

       Check one.

           A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

           A pro rata portion of the larger of (1) the sum of $ 0.00    and (2) the funds remaining after disbursements have been made to all
            other creditors provided for in this plan.

           The larger of (1)  % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements
            have been made to all other creditors provided for in this plan.

           100% of the total amount of these claims

       Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
       filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the
       attorney for the debtor(s), and other priority claims under Part 4.

§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.

       Check one.

           None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                            Page 5 of 9
         Case 19-59412-pwb                   Doc 31    Filed 11/18/19 Entered 11/18/19 11:26:47                             Desc Main
                                                       Document     Page 6 of 9
Debtor Matthew Byrd                                                                                       Case number 19-59412-PWB
§ 5.3 Other separately classified nonpriority unsecured claims.

       Check one.

           None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


  Part 6:        Executory Contracts and Unexpired Leases

§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
      contracts and unexpired leases are rejected.

       Check one.

           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


  Part 7:        Vesting of Property of the Estate

§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will
      vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a
      discharge upon the completion of payments by the debtor(s).

  Part 8:        Nonstandard Plan Provisions

§ 8.1 Check “None” or list Nonstandard Plan Provisions.

           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

       Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
       in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
       The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

       Notwithstanding § 7.1 herein, claims that the Debtor may have or may acquire under the Fair Debt Collection Practices Act (15 U.S.C. §
       1692 et. seq), the Fair Credit Reporting Act (15 U.S.C. § 1681 et. seq.), and or similar state statutes during the pendency of the
       bankruptcy will vest in the Debtor upon confirmation up to the maximum statutory damages of $1,000.00. Any amount of recovery in
       excess of $1000.00, the Debtor will pay the funds into the case or will file a Motion to Retain with the Bankruptcy Court.

       The debt described in § 3.1 above is a long-term debt related to debtor's mortgage as described in 11 U.S.C. § 1322(b)(5). Pursuant to
       11 U.S.C. § 1328, this debt is not subject to discharge.
       Capital One Auto Finance and Carmax are to be paid direct by non-filing codebtor.




  Part 9:        Signatures

§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).

       The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


      /s/ Matthew Byrd
       Signature of debtor 1 executed on 11/18/2019
                                                                                Signature of debtor 2 executed on
                                         MM / DD / YYYY                                                              MM / DD / YYYY


       110 Cottonwood Place, Stockbridge, GA 30281
       Address                                     City, State, ZIP code         Address                                         City, State, ZIP code



      /s/ Carrie Oxendine
       Signature of attorney for debtor(s)
                                                                                 Date:   11/18/2019
                                                                                         MM / DD / YYYY



       Berry & Associates                                                        2751 Buford Hwy NE, Ste 600, Atlanta, GA 30324
       Firm                                                                      Address                                      City, State, Zip code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                         Page 6 of 9
Case 19-59412-pwb         Doc 31    Filed 11/18/19 Entered 11/18/19 11:26:47               Desc Main
                                    Document     Page 7 of 9



                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day I
served the parties listed on the attached mailing matrix with a copy of the attached pleadings by
placing true copies of same in the United States Mail with adequate postage affixed to ensure delivery.




This the 18th day of November, 2019.

                                                      /s/
                                               Carrie Oxendine
                                               GA Bar No. 141478
                                               Attorney for the Debtor
                                               Berry & Associates
                                               2751 Buford Hwy NE, Ste. 600
                                               Atlanta, GA 30324
                                               (404) 235-3300
                                               carrie@mattberry.com
             Case 19-59412-pwb              Doc 31    Filed 11/18/19         Entered 11/18/19 11:26:47 Desc Main
Label Matrix for local noticing                Matthew Byrd Jr.,                          Capital One Auto Finance
113E-1
                                                      Document
                                               110 Cottonwood Pl.
                                                                        Page   8 of 9     c/o AIS Portfolio Services
Case 19-59412-pwb                              Stockbridge, GA 30281-7367                     PO Box 4360
Northern District of Georgia                                                                  Houston TX 77210-4360
Atlanta
Mon Nov 18 08:29:18 EST 2019

Capital One Auto Finance, a division of Capi   Capital One Auto Finance, a division of Capi   CarMax Auto Finance
Department                                     4515 N Santa Fe Ave. Dept. APS                 PO Box 440609
AIS Portfolio Services, LP                     Oklahoma City, OK 73118-7901                   Kennesaw, GA 30160-9511
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901


Comenity Bank/ Lane Bryant                     Comenity Bank/lnbryant                         Deutsche Bank Nat'l Trust Co
PO Box 182185                                  4590 E Broad St                                Ocwen Loan Servicing LLC
Columbus, OH 43218                             Columbus, OH 43213-1301                        1661 Worthington Rd Ste 100
                                                                                              West Palm Beach FL 33409-6493




Deutsche Bank National Trust Company           Wesley C. Dunlap                               Eagle's Landing Community Association,
PHH Mortgage                                   Dunlap Gardiner, LLP                           c/o Dunlap Gardiner LLP
1Mortgage Way, Mail Stop SV-22                 Suite 923                                      5604 Wendy Bagwell Pkwy
Mt. Laurel NJ 08054-4637                       5604 Wendy Bagwell Parkway                     Hiram GA 30141-7819
                                               Hiram, GA 30141-7819


Eagles Landing Community Association Inc       Eagles Landing Community Association Inc       Emory Rehabilitation
2180 West SR 434 Ste 5000                      c/o Dunlap Gardiner LLP                        Nationwide Recovery Service
Longwood FL 32779-5042                         3009 Chapel Hill Road, Suite B                 PO Box 8005
                                               Douglasville, GA 30135-1777                    Cleveland TN 37320-8005




GEORGIA DEPARTMENT OF REVENUE                  GEORGIA UNITED CREDIT UNION                    Radha E. Gordon
COMPLIANCE DIVISION                            PO BOX 100070                                  Aldridge Pite, LLP
ARCS BANKRUPTCY                                DULUTH GA 30096-9370                           Suite 500, Fifteen Piedmont Center
1800 CENTURY BLVD NE SUITE 9100                                                               3575 Piedmont Road, N.E.
ATLANTA GA 30345-3202                                                                         Atlanta, GA 30305-1636


Internal Revenue Service                       A. Michelle Hart Ippoliti                      JP Morgan Chase Bank NA
401 W. Peachtree St NW                         McCalla Raymer Leibert Pierce, LLC             3415 Vision Drive
Stop 334-D                                     1544 Old Alabama Road                          Mail Code OH4-7142
Atlanta, GA 30308-3539                         Roswell, GA 30076-2102                         Columbus, OH 43219-6009




JPMorgan Chase Bank, National Association      Khristie Lee Kelly                             Lane Bryant Retail/soa
Chase Records Center Attn: Corr. Mail          Berry & Associates                             450 Winks Ln
Mail Code LA4-5555                             Suite 600                                      Bensalem, PA 19020-5932
700 Kansas Lane                                2751 Buford Hwy
Monroe, LA 71203-4774                          Atlanta, GA 30324-5457


Andrew Houston McCullen                        Ciro A. Mestres                                Natiowide Recovery Service
Aldridge Pite LLP                              McCalla Raymer Leibert Pierce, LLC             Attn: Bankruptcy
Fifteen Piedmont Center                        1544 Old Alabama Road                          PO Box 8005
3575 Piedmont Road NE                          Roswell, GA 30076-2102                         Cleveland, TN 37320-8005
Suite 500
Atlanta, GA 30305-1636

Ntl Crdt Sys                                   Ocwen Loan Servicing LLC                       PRA Receivables Management, LLC
117 E 24th St                                  12650 Ingenuity Dr                             PO Box 41021
New York, NY 10010-2937                        Orlando, FL 32826-2703                         Norfolk, VA 23541-1021
             Case 19-59412-pwb        Doc 31   Filed 11/18/19          Entered 11/18/19 11:26:47          Desc Main
John D. Schlotter                       Surgery South PC                            Syncb/low
McCalla Raymer Pierce, LLC
                                               Document          Page
                                        117 East 24th St, 5th Floor
                                                                         9 of 9     Po Box 956005
1544 Old Alabama Road                   New York NY 10010-2937                        Orlando, FL 32896-0001
Roswell, GA 30076-2102




Synchrony Bank                          Mary Ida Townson                              Triad Financ
c/o PRA Receivables Management, LLC     Chapter 13 Trustee                            7711 Center Av
PO Box 41021                            Suite 1600                                    Huntington Beach, CA 92647-3069
Norfolk, VA 23541-1021                  285 Peachtree Center Ave, NE
                                        Atlanta, GA 30303-1259


UNITED AUTO ACCEPTANCE                  United States Attorney                        Wells Fargo Auto Finan
PO BOX 926                              Northern District of Georgia                  Po Box 29704
MORROW GA 30260-0926                    75 Ted Turner Drive SW, Suite 600             Phoenix, AZ 85038-9704
                                        Atlanta GA 30303-3309




Wilma C Byrd                            Windsong Plantation Property Owners Assoc.,
110 Cottonwood Pl                       c/o Dunlap Gardiner
Stockbridge GA 30281-7367               5604 Wendy Bagwell Pkwy Ste 923
                                        Hiram GA 30141-7819
